Per Curiam:

The Hearing Panel and Executive Committee of the Board of Commissioners on Grievances and Discipline recommend respondent Gary Michael Wood be permanently disbarred for acts of misconduct. We agree.
Respondent failed to file a claim knowing of its requirement; of not communicating with a client; of forging a verification; of altering a deed to himself so as to eliminate a mortgage in consideration of the deed as security; of failing to timely incorporate a business when entrusted to incorporate; failing to take action to protect an appeal filed and failing to perfect an appeal.
We find the respondent is guilty of neglect of entrusted matters and of acts of fraud that is prejudicial to the administration of justice and adversely reflects on his fitness to practice law, in violation of the Code of Professional Responsibility and the Rule on Disciplinary Procedure. We further find the appropriate sanction is permanent disbarment.
Respondent Gary Michael Wood is hereby permanently disbarred from the practice of law in South Carolina. We direct respondent to deliver his certificate to practice to the Clerk of this Court for cancellation within five days notice of the filing of this opinion.